Title: To Benjamin Franklin from François-Antoine de Flandre de Brunville, 25 September 1783
From: Flandre de Brunville, François-Antoine de
To: Franklin, Benjamin


          
            Monsieur,
            Paris ce 25. septembre 1783.
          
          Je fais instruire le procès à ma requête de L’ordonnance de M. le Lieutenant Criminel, contre le Noé. [nommé] Jean Robert Schaffer et autres, prévenus de s’être annoncés dans le Public comme tenans Banque et maison de Commerce, et à la faveur de ces titres et de billets souscrits de Correspondans à eux affidés, avoir abusé de la Confiance de différens marchands, et en conséquence excroqué leurs marchandises. Il a paru nécessaire d’entendre en déposition dans l’information que j’ai requis être faite devant le Commissaire Chénon fils, Monsieur votre petit fils, annoncé pour être en état de procurer des renseignemens

sur cette affaire. J’ai crû ne pas devoir lui faire remettre une assignation pour se rendre chez le commissaire qui recevra sa déposition, sans avoir eû l’honneur de vous en prévenir. C’est une considération dont je m’acquitte avec d’autant plus de plaisir, qu’elle est duë tant à votre mérite personnel qu’au caractère dont vous êtes revêtu.
          J’ai l’honneur d’être très respectueusement, Monsieur, Votre très humble et très obéissant serviteur,
          
            DE FLANDRE DE BRUNVILLEProcureur du Roy au châtelet
            
          
         
          M. Francklin, ministre Plenipotentiaire des Etats unis de L’amerique
          Notation: De Flandre de Breunville Paris 25 Sept. 1783.
        